Citation Nr: 0006349	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-32 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD currently prevents him from obtaining 
or retaining employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  The veteran has been provided VA examinations, 
and VA treatment records and records from the Social Security 
Administration (SSA) have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1999).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

A 50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  Id.

A 70 percent evaluation for PTSD requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id. 

A 100 percent evaluation for PTSD requires that the attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual may 
also be demonstrably unable to obtain or retain employment.  
Id.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has determined that the three criteria enumerated for a 100 
percent evaluation for a psychiatric disability are to be 
viewed separately, such that the veteran need only satisfy 
one of the three criteria in order to warrant the grant of a 
100 percent evaluation.  See Johnson v. Brown, Vet. App. 95, 
99 (1994).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation for PTSD is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation for PTSD is warranted by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by a December 1994 rating 
decision.  The assigned evaluations were 10 percent, 
effective May 3, 1994; 100 percent, based on 38 C.F.R. 
§ 4.29, effective July 6, 1994; and 10 percent, effective 
September 1, 1994.  A September 1995 rating decision assigned 
a temporary 100 percent evaluation based on 38 C.F.R. § 4.29, 
effective June 23, 1995, followed by a 30 percent evaluation, 
effective September 1, 1995.  The 30 percent evaluation has 
remained in effect to date.

Based on a thorough review of the record, the Board finds 
that the evidence supports an evaluation of 100 percent, 
under the criteria in effect prior to November 7, 1996.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  In this regard, the 
Board notes that there is objective medical evidence, dated 
throughout the appeal period, demonstrating that throughout 
the appeal period the veteran has been unable to obtain or 
retain employment due to his service-connected PTSD.  Such 
evidence warrants a 100 percent evaluation.  See Johnson, 
Vet. App. at 99.

The claims file contains a May 1996 SSA determination that 
the veteran was disabled as of June 1995.  His primary 
diagnosis was identified as PTSD, and the secondary diagnosis 
was identified as back pain.  

During a January 1999 personal hearing, the veteran testified 
that his PTSD was increasing in severity as he got older.  He 
had last worked in June 1995 as a machine operator, at a job 
he had held for 10 years.  He then took a medical retirement 
due to PTSD.  He explained that at work he had become unable 
to get along with anyone, did not want anyone close to him, 
wanted to hit people, and began carrying a gun.  He said that 
he had been planning on hurting someone in authority.  He 
said that he still thought about killing those people and 
probably still would do so if given the chance.  

He said that he currently stayed all day in his basement, 
sleeping, listening to music or watching television.  He said 
that he stayed alone in order not to hurt people.  If he was 
with a group of even three people, he would feel crowded.  He 
said that he would physically push people away if they bumped 
into him.  He said that he was a loner and did not like to 
engage in conversation with people.  He said that he lived 
with his girlfriend and sometimes got along with her and 
sometimes did not.  She stayed out of his way.  He said that 
she had witnessed his nightmares in which he acted out 
stressors from Vietnam.  The veteran said that he would hit 
the floor if he heard a loud boom or crack.  He said that he 
kept guns and used them to walk around the perimeter of the 
house at night and sometimes out into his yard.  He said that 
he believed that people were after him.  He had nightmares 
and was unable to sleep after them.  Sleeping pills no longer 
helped him sleep.  Occasionally, for a period of a week to 
three weeks, he would not want to do anything and would not 
clean up during the day or changes clothes.  He said that his 
grandchildren were afraid of him.  

During a November 1999 hearing before the undersigned Board 
member, sitting in Detroit, the veteran explained that he had 
three or four nightmares a week about Vietnam or getting 
revenge on people.  The day after a nightmare was ruined.  He 
said that he had trouble concentrating, remembering, or 
participating in conversations.  He was hyper-alert and 
jumped easily.  He did not socialize and did not go to church 
anymore.  If he did go to church, he would sit in the rear 
because he did not want to have anyone behind him.  He said 
that he avoided people so that he would not take out his 
frustrations on them and hurt them.  The veteran said that he 
stayed in his basement because he felt unwanted.  He listened 
to music.  He only got along with his dog.  His girlfriend 
was upstairs but he did not get along with her well.  He had 
been with her for eight to ten years.  He felt that she was 
an authority figure and told him what to do, and he did not 
like this.  He explained that their relationship was not 
working and he wished that she stayed elsewhere but remained 
in the relationship with him.  The veteran said that she had 
not accompanied him to the hearing because they would not 
have been able to ride in a car together.  The veteran 
explained that he became mad, lashed out at people and 
attacked if he could.  He sometimes thought about hurting 
himself but wanted to take it out on other people.  He had 
five children, but only his eldest daughter and his two 
nephews accommodated him.  They would keep his mind off of 
things, talk to him and listen to him.  His other children 
avoided him because they thought that he was crazy.  He said 
that he had not been arrested for several years.  The veteran 
stressed that he had never quit a job.  He had been laid off 
at times.  He said that most recently, his employer had 
purposefully provoked his PTSD to get rid of him.  The 
employer also had forced him to sign an agreement to never 
return to company property.

Turning to the medical evidence, a VA hospital discharge 
summary shows that the veteran required hospital treatment 
from June to August 1995 for PTSD.  The final Axis I 
diagnosis was PTSD, and the Axis V Global Assessment of 
Functioning (GAF) score was 60.  According to the GAF scale, 
a score of 60 represent moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers) (emphasis in original).  DSM-IV; 38 C.F.R. § 4.125 
(1999).

A September 1995 evaluation report provided in connection 
with the State of Michigan Disability Determination Program 
provides an Axis I diagnosis of PTSD and an Axis V current 
GAF score of 50.  The prognosis was that the veteran's 
potential for employment was poor due to his inability to 
manage work stress and the frequent triggers he would 
encounter in the work setting.  However, his prognosis might 
improve with time and a job that would not have so many 
authority figures for him.  According to the GAF scale, a 
score of 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis in original).  Id.

An Initial Rehabilitation Evaluation and Employability 
Assessment by Elaine M. Tripi, Ph.D., apparently dated in 
September 1996, provides that it is based in part on her own 
March 1996 interview with the veteran, her own psychological 
testing of the veteran, and some VA medical records dated in 
1994, 1995 and 1996.  Dr. Tripi concluded that at this point 
the veteran was not a viable rehabilitation candidate.  She 
believed that at this point, he would not be able to perform 
substantial, gainful work activity even at a sedentary 
unskilled position, due to his frequent flashbacks, 
nightmares, inability to tolerate work stress and need to lie 
down intermittently throughout the day.   

A June 1996 VA outpatient treatment report provides an Axis I 
diagnosis of PTSD, and an Axis V GAF score of 50 and a Social 
and Occupational Functioning Assessment Scale (SOFAS) score 
of 50.  It was noted that the veteran had a history of 
treatment for PTSD with marginal success, and the prognosis 
for improved functioning was unlikely.  

During August and September 1996, the veteran again required 
VA hospital treatment for PTSD with increased anger with 
physical violence, social isolation, depression and sleep 
disturbance and appetite problem.  The final Axis I diagnosis 
was PTSD and the final Axis V GAF score was 60. 

A March 1997 report of VA outpatient treatment indicates that 
the veteran's prognosis was guarded at best.  It was noted 
that his PTSD medication had to be maintained and monitored 
in order to ensure stability and prevent decompression to 
pre-treatment levels of functioning.  The Axis I diagnosis 
was PTSD severe chronic delayed with major depression 
recurrent.  The Axis V GAF score was 40 and the SOFAS score 
was 40, unemployable.  According to the GAF scale, a score of 
40 represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school) (emphasis in 
original).  Id.

An August 1997 report of VA outpatient treatment provides an 
Axis I diagnosis of chronic PTSD severe with depression 
recurrent.  The Axis V GAF score was 45, unemployable and 
impaired reality testing at times of stress.  According to 
the GAF scale, a score of 45 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) (emphasis in original).  Id.

The veteran was provided a VA examination in December 1997.  
He complained of flashbacks of Vietnam experiences, triggered 
by the sight of Asians and the smell of burning leaves.  He 
reported being easily startled by loud noises such as 
backfiring cars and fireworks on the Fourth of July.  He also 
reported periodic episodes of crying and depression.  Mental 
status examination resulted in an Axis I diagnosis of PTSD, 
based on traumatic Vietnam war experiences, flashbacks, 
impaired interpersonal relationships and impaired temper 
control.  The Axis V current GAF score was 50. 

The veteran again required VA hospital treatment in August 
and September 1998 for PTSD.  The veteran reported increased 
PTSD symptoms such as flashbacks and nightmares, triggered by 
caring for his mother, who had Alzheimer's, as well as the 
humidity.  The final Axis I diagnosis was PTSD, and the final 
Axis V GAF score was 50 currently and 65 as the highest 
functioning that year.  

A December 1998 report of VA outpatient treatment refers to 
the veteran's service-connected PTSD, and provides the 
examiner's professional opinion that the veteran would never 
be able to engage in competitive employment and was totally 
unemployable.  His condition had continued to deteriorate.  
Currently, the veteran's GAF was 30, with the highest for the 
prior year being 40.  According to the GAF scale, a score of 
30 means that behavior is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends) (emphasis in original).  Id.

The claims file contains a July 1999 report from a private 
psychologist, whose own earlier treatment of the veteran at a 
VA medical center is recounted in VA medical records 
associated with the claims file.  The psychologist stated 
that the veteran's condition was chronic and severe by 
history.  Overall, his functioning had deteriorated largely 
because of the lateness of the diagnosis, psychotherapy and 
medication to control his symptoms.  Despite inpatient and 
outpatient treatment, his symptoms continued to cluster in 
the highly severe range of PTSD.  Gains were marginal at 
best, due to his fragile coping skills.  Routine stressors 
often produced setback, resulting in isolation and social 
withdrawal sometimes in excess of two weeks.  The 
psychologist listed the veteran's chronic symptoms and 
described his affect, and cognitive, speech and thought 
impairments.  The psychologist noted that occupationally, the 
veteran was dysfunctional due to chronically severe mood 
states of depression, anxiety and persistent anger.  The axis 
I diagnosis was PTSD chronic severe, with intermittent 
explosive disorder; and panic disorder, attacks four to five 
times a month.  The Axis V GAF score was 35, unable to obtain 
or maintain competitive employment due to explosive disorder 
and homicidal ideations.  According to the GAF scale, a score 
of 35 represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school) (emphasis in 
original).  Id.

The above medical evidence demonstrates that on repeated 
occasions during the appeal period, competent clinical 
providers have opined that the veteran's PTSD prevents him 
from obtaining or retaining employment.  Additionally, the 
clinical findings reported on psychiatric treatment and 
evaluation, the assigned GAF scores, and the frequency of 
treatment, including hospitalization, are consistent with a 
finding that he is demonstrably unable to obtain or retain 
employment due to his PTSD.  Accordingly, the Board finds 
that a 100 percent evaluation is warranted.  



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
applicable laws and regulations governing the award of 
monetary benefits.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

